IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 181 MM 2015
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
MAURICE JERMAINE HAGWOOD,                  :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of January, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.